Citation Nr: 0307067	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  95-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for retinitis pigmentosa, 
claimed as due to aggravation of Usher's Syndrome to include 
due to exposure to Agent Orange. 

(The issue of entitlement to an increased (compensable) 
rating for bilateral defective hearing will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.   

Further development will be conducted on the issue of 
entitlement to an increased (compensable) rating for 
bilateral defective hearing, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's eye disorder is currently diagnosed as 
retinitis pigmentosa.

2.  The retinitis pigmentosa is not of service origin and is 
unrelated to any incident of service including Agent Orange 
exposure.


CONCLUSION OF LAW

The veteran's retinitis pigmentosa was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). The Board notes that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in the July 2002 supplemental statement of the case, 
the RO notified the veteran of VCAA provisions and that VA 
would attempt to obtain medical records identified by the 
veteran.  The record shows that the RO has sought and/or 
obtained all pertinent evidence needed to adjudicate the 
present issue, and the Board finds that the VA has satisfied 
met provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

Factual Background

Service medical records show that during the veteran's 
enlistment examination, evaluation was normal for eyes 
(general, visual acuity and refraction), opthalmoscopic, 
pupils and ocular motility.  Uncorrected vision was 20/20 in 
both eyes and no pertinent defects were noted.  During 
service there are no records showing complaints or treatment 
for any eye disorder.  During service bilateral neuro-sensory 
hearing loss, secondary to trauma or possible viral etiology 
since childhood was diagnosed.  The report of the veteran's 
July 1968 examination for release from active duty shows that 
the veteran reported that he had not had any eye trouble or 
worn glasses.  The veteran did report that he had had a 
hearing loss since birth.  On examination evaluation was 
normal for eyes (general, visual acuity and refraction), 
ophtalmoscopic, pupils and ocular motility.  At that time 
uncorrected vision was 20/20 for both eyes and no pertinent 
defects involving the eyes or vision were noted.

The veteran's DD Form 214 record indicates he served in 
Vietnam and was awarded medals including the Vietnam Service 
Medal (VSM) for service in the Republic of Vietnam, and the 
Republic of Vietnam Campaign Medal (RVNCM) with Device 60.

Private medical records show that the veteran was seen in 
October 1989, when the examiner noted that the veteran was 
being followed for Usher's syndrome.  Corrected visual acuity 
was 20/20.  The impression was that the veteran was presently 
stable.  In an August 1992 statement a treating physician 
told the veteran that he believed the veteran had Usher's 
syndrome, which he noted to be a form of retinitis pigmentosa 
with nerve deafness.  The physician noted that when the 
veteran had last been seen, his best corrected visual acuity 
was 20/20 OU, with minimal visual fields remaining.

In a statement received in April 1993 the veteran states that 
his eyes had been sensitive to light since service but he 
thought it was normal until retinitis pigmentosa was 
diagnosed.  There was a question about exposure to chemicals.

The report of a June 1993 VA examination for Agent Orange 
shows that the veteran reported that he had eaten food or 
drink that could have been contaminated and drinking water 
out of the river after only putting a decontamination pill in 
the water.  The veteran reported that he had retinitis 
pigmentosa.  After examination the report noted that 
retinitis pigmentosa with legal blindness was a current 
diagnosis.

The report of a June 1993 VA visual examination noted the 
following findings regarding visual acuity: right eye 
corrected at near 20/25, corrected at distance 20/20; and 
left eye corrected at near 20/25, corrected at distance 
20/20.  The report noted there was no diplopia and there was 
visual field deficit.

The report of an October 1997 VA eye examination shows a 
history that the veteran was diagnosed with Usher's syndrome 
in 1989.  The veteran reported that while standing close to 
artillery fire while in Vietnam, he noted immediate total 
loss of hearing on the right and partial loss of vision in 
the left eye, which had not been progressive since then.  He 
noticed light sensitivity and diminished night vision about 
the time of this injury.  The veteran complained of 
significant loss of peripheral vision.  After examination, 
the examiner opined that the veteran had classic retinitis 
pigmentosa and did not have Usher's syndrome, as his loss of 
"vision"(corrected to "hearing" in the November 2000 VA 
examination reported below) was not congenital and was 
associated with a sonic injury in service.  The examiner 
noted that Retinitis pigmentosa was a poorly understood 
condition, which, however, is genetic in nature, and the 
veteran was undoubtedly predisposed at the time of his birth 
to having retinitis pigmentosa, which is progressive and 
incurable.  

The report of an October 1997 VA audio examination shows that 
the examiner opined that review of the audiometric results 
did not tend to support the veteran's contention that his 
hearing loss was a manifestation of Usher's syndrome, and was 
first evidenced during service.  The examiner noted that the 
eye condition, retinitis pigmentosa could not be evaluated by 
audiology.  The examiner noted that, however, Usher's 
syndrome was a recessive genetic condition that included 
congenital deafness and progressive loss of vision leading to 
eventual blindness.  The examiner opined that the 
longstanding asymmetry of the veteran's hearing loss, and 
apparent difference in onset, severity and etiology of 
hearing loss for the right and left ears suggested that it 
could not be considered a manifestation of Usher's syndrome.

The report of a November 2000 VA eye examination noted the 
correction to the October 1997 VA examination indicated 
above.  The examiner indicated that the present examination 
report referred to the history noted in the October 1997 VA 
examination and contains findings of current examination.  
After examination the examiner concluded that the veteran did 
have retinitis pigmentosa.  That condition was noted to be an 
ill-defined condition with three known inheritance patterns 
that were discussed.  The examiner concluded with the opinion 
that the conclusions made at the October 1997 VA examinations 
were correct: that the veteran had retinitis pigmentosa, a 
chronic progressive incurable blinding condition with cause 
unknown, and also had known sensory hearing loss, which had 
been documented to have been caused by sonic injury at the 
time of his service in Vietnam.  The examiner concluded with 
an opinion that the veteran's history and review of the 
claims file did not demonstrate a causal relationship between 
the veteran's service and his retinitis pigmentosa.    

The report of a January 2002 VA examination shows that the 
examiner noted and commented on findings from the two 
previous VA eye examinations, and in that regard, noted the 
following.  Review of the record revealed that there was 
hearing loss of the right ear present at enlistment with 
further loss noted after the sonic injury.  Retinitis 
pigmentosa was not determined until some time later.  The 
examiner opined that the veteran did not have Usher syndrome, 
noted as the association of retinitis pigmentosa with hearing 
loss.  The examiner noted the following regarding Usher's 
Syndrome.  Hearing loss may be of variety degrees and slowly 
progresses with time.  Retinitis pigmentosa is only caused by 
a genetic disorder and in Usher syndrome, the hearing loss is 
caused by a related genetic disorder.  Hearing loss can be 
due to nongenetic causes as well, but the examiner believed 
that chances favor Usher syndrome.  Hearing loss secondary to 
Usher syndrome could be worsened by sonic injury and, 
therefore, could be aggravated by military service.

The report of a February 2002 VA examination shows that the 
examiner reviewed the claims file.  The examiner noted his 
total agreement with the previous, January 2002 examination 
opinion, that the veteran did not have Usher syndrome.

In a private statement of September 2002, the veteran's 
treating physician noted that the veteran had been followed 
by that office for retinitis pigmentosa, and that the veteran 
had less than 5 degrees of visual field remaining.  That 
statement contains a notation of "hearing loss and Usher's 
syndrome."

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, that either first manifest 
themselves during service or which pre-exist service and 
progress at an abnormally high rate during service. 
VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 
43253 (1990) (a reissue of General Counsel opinion 008-88 
(September 27, 1988).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. Verdon v. Brown, 8 
Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption. 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  38 
C.F.R. § 3.304(b)(3).

In this regard, appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion. Espiritu, 
supra.

With respect to the claim for service connection for the 
retinitis pigmentosa/Usher's syndrome as a residual of 
exposure to Agent Orange, the Board notes that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2001), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  This presumption has just 
been changed in the claimant's favor. Pursuant to the "new" 
38 U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-___ (H.R. 1291) (Dec. 27, 2001), there is now a 
presumption that a veteran who served in Vietnam was exposed 
to herbicides in the absence of affirmative evidence to the 
contrary.  As the case does not turn on whether the veteran 
was exposed to Agent Orange, but rather the result of such 
exposure, such exposure is presumed but does not affect the 
outcome as explained below.

Retinitis pigmentosa and/or Usher's syndrome are not 
disorders which have been positively associated with Agent 
Orange exposure.  Thus service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  However, a claimant 
is not precluded from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994)

The next aspect of the claim to be addressed is whether the 
veteran has Usher's Syndrome and/or retinitis pigmentosa.  
The private treatment records in 1989 and 1992 indicate that 
the physician believed that the veteran had Usher's Syndrome.  
However, numerous specialized examinations conducted by the 
VA between 1997 and 2002 showed that the veteran does not 
have Usher's Syndrome but rather retinitis pigmentosa.  
Accordingly, the Board is satisfied that the correct 
diagnosis is retinitis pigmentosa.

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993), 
citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1456 (27th 
ed. 1988).

The service entrance examination showed no abnormality 
involving the eyes.  Accordingly, the Board finds that the 
presumption of soundness on entrance into active duty has not 
been rebutted.  Therefore, the issue is whether the retinitis 
pigmentosa was incurred during active duty.

The veteran has indicated that he began experiencing eye and 
vision problems in conjunction with acoustic exposure during 
active duty.  However, the service medical records reflect no 
complaint, finding or diagnosis of any chronic eye disorder, 
including retinitis pigmentosa, nor vision impairment during 
service.  At the time of the separation examination the 
veteran reported no problems regarding his eyes or vision, 
and on examination the pertinent evaluations were normal and 
his vision was 20/20 in both eyes with no defects noted.  The 
first post service evidence of an eye disorder was many years 
after service.  Additionally the VA examiner in  November 
2000 indicated that the retinitis pigmentosa was unrelated to 
service.  Furthermore, there is no medical evidence of record 
which relates the retinitis pigmentosa to exposure to Agent 
Orange.  In sum there is no medical evidence of record which 
relates the veteran's diagnosed eye disorder to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
retinitis pigmentosa.


ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

